

117 HR 3858 IH: National Science and Technology Strategy Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3858IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Waltz (for himself, Ms. Ross, Mr. Lucas, and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a national science and technology strategy, a quadrennial science and technology review, and for other purposes.1.Short titleThis Act may be cited as the National Science and Technology Strategy Act of 2021.2.National science and technology strategy Section 206 of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6615) is amended to read as follows:206.National science and technology strategy(a)In generalNot later than the end of each calendar year immediately after the calendar year in which a review under section 206b is completed, the Director of the Office of Science and Technology Policy, in consultation with the National Science and Technology Council, shall develop and submit to Congress a comprehensive national science and technology strategy of the United States to meet national research and development objectives for the following 4-year period (in this Act referred to as the national science and technology strategy).(b)RequirementsEach national science and technology strategy required by subsection (a) shall delineate a national science and technology strategy consistent with—(1)the recommendations and priorities developed by the review established in section 206b;(2)the most recent national security strategy report submitted pursuant to section 1032 of the National Defense Authorization Act for Fiscal Year 2012 (50 U.S.C. 3043);(3)other relevant national plans; and(4)the strategic plans of relevant Federal departments and agencies.(c)ConsultationThe Director shall consult as necessary with the Office of Management and Budget and other appropriate elements of the Executive Office of the President to ensure that the recommendations and priorities delineated in the science and technology strategy are incorporated in the development of annual budget requests.(d)ReportThe President shall submit to Congress each year a comprehensive report on the national science and technology strategy of the United States. Each report on the national science and technology strategy of the United States shall include a description of—(1)strategic objectives and priorities necessary to maintain the leadership of the United States in science and technology and to advance science and technology to address societal and national challenges, including near-term, medium-term, and long-term research priorities;(2)programs, policies, and activities that the President recommends across all Federal agencies to achieve the strategic objectives in paragraph (1); and(3)global trends in science and technology, including potential threats to the leadership of the United States in science and technology and opportunities for international collaboration in science and technology.(e)PublicationThe Director shall, consistent with the protection of national security and other sensitive matters to the maximum extent practicable, make each report submitted under subsection (d) publicly available on an internet website of the Office..3.Quadrennial science and technology review The National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.) is amended by inserting after section 206 the following:206b.Quadrennial science and technology review(a)Requirements(1)Quadrennial reviews requiredNot later than December 31, 2022, and every 4 years thereafter, the Director of the Office of Science and Technology Policy shall complete a review of the science and technology enterprise of the United States (in this section referred to as the quadrennial science and technology review).(2)ScopeThe quadrennial science and technology review shall be a comprehensive examination of the science and technology strategy of the United States, including recommendations for maintaining global leadership in science and technology and advancing science and technology to address the societal and national challenges and guidance on the coordination of programs, assets, capabilities, budget, policies, and authorities across all Federal research and development programs.(3)ConsultationThe Director of the Office of Science and Technology Policy shall conduct each quadrennial science and technology review under this subsection in consultation with—(A)the National Science and Technology Council;(B)the heads of other relevant Federal agencies;(C)the President’s Council of Advisors on Science and Technology;(D)the National Science Board;(E)the National Security Council; and(F)other relevant governmental and nongovernmental entities, including representatives from industry, institutions of higher education, nonprofit organizations, Members of Congress, and other policy experts.(4)CoordinationThe Director shall ensure that each quadrennial science and technology review conducted under this section is coordinated with other relevant statutorily required reviews, and to the maximum extent practicable incorporates information and recommendations from existing reviews to avoid duplication.(b)ContentsIn each quadrennial science and technology review, the Director shall—(1)provide an integrated view of, and recommendations for, science and technology policy across the Federal Government, while considering economic and national security and other societal and national challenges;(2)assess and recommend priorities for research, development and demonstration programs to maintain American leadership in science and technology;(3)assess and recommend priorities for research, development, and demonstration programs to address societal and national challenges;(4)assess the global competition in science and technology and identify potential threats to the leadership of the United States in science and technology and opportunities for international collaboration;(5)assess and make recommendations on the science, technology, engineering, mathematics and computer science workforce in the United States;(6)assess and make recommendations to improve regional innovation across the United States;(7)assess and make recommendations to improve translation of basic research and the enhancement of technology transfer of federally funded research;(8)assess and identify the infrastructure and tools needed to maintain the leadership of the United States in science and technology and address other societal and national challenges; and(9)review administrative or legislative policies that affect the science and technology enterprise and identify and make recommendations on policies that hinder research and development in the United States.(c)Reporting(1)In generalNot later than December 31 of the year in which a quadrennial science and technology review is conducted, the Director shall submit a report of the review to Congress.(2)PublicationThe Director shall, consistent with the protection of national security and other sensitive matters to the maximum extent possible, make each report submitted under paragraph (1) publicly available on an internet website of the Office of Science and Technology Policy..